Case 3:20-cr-00141-TJC-JRK Document12 Filed 10/29/20 Page 1 of 6 PagelD 65

UNITED STATES DISTRICT COURT FILED IN OPEN COURT
MIDDLE DISTRICT OFFLORIDA /2-29-2020

JACKSONVILLE DIVISION CLERK, US. DISTRICT CO:AT
| MIDDLE DISTRICT OF FLOBEi
UNITED STATES OF AMERICA JACKSONVILLE, FLORIDA
v. CASE NO. 3:20-cr- \Y1-d- BAT RK
, 18 U.S.C. § 2252(a)(4)(B)
ROBERT ARTHUR GINDER 18 U.S.C. § 2252(a)(2)
INDICTMENT
The Grand Jury charges:
COUNT ONE

In or about June 2020, in the Middle District of Florida, and elsewhere, the

defendant, |
ROBERT ARTHUR GINDER,

did knowingly access with intent to view and attempt to access with intent to view a
matter which contained a visual depiction that had been produced using materials that
had been shipped and transported in and affecting interstate and foreign commerce,
when the production of the visual depiction involved the use of a minor engaging in
sexually explicit conduct and the visual depiction was of such conduct and the
depiction involved a prepubescent minor and a minor who had not attained 12 years
of age.

In violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).
Case 3:20-cr-00141-TJC-JRK Document 12. Filed 10/29/20 Page 2 of 6 PagelD 66

COUNT TWO

On or about February 6, 2020, in the Middle District of Florida, and elsewhere,

the defendant,
ROBERT ARTHUR GINDER,

did knowingly receive a visual depiction using any means and facility of interstate and
foreign commerce, when the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and the visual depiction was of such
conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

COUNT THREE

On or about December 4, 2019, in the Middle District of Florida, and elsewhere,

the defendant,
| ROBERT ARTHUR GINDER,

did knowingly receive a visual depiction using any means and facility of interstate and
foreign commerce, when the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and the visual depiction was of such
conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).
Case 3:20-cr-00141-TJC-JRK Document 12 Filed 10/29/20 Page 3 of 6 PagelD 67

COUNT FOUR

On or about September 11, 2019, in the Middle District of Florida, and

elsewhere, the defendant,
ROBERT ARTHUR GINDER,

did knowingly receive a visual depiction using any means and facility of interstate and
foreign commerce, when the production of the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and the visual depiction was of such
conduct.

In violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

FORFEITURE

1. The allegations contained in Count One through Four are incorporated
by reference for the purpose of alleging forfeitures, pursuant to the provisions of 18
US.C. § 2253.

2. Upon conviction of a violation of 18 U.S.C. § 2252(a)(4)(b) and/or 18
U.S.C. § 2252(a)(2), the defendant shall forfeit to the United States, pursuant to 18
U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251,
. 2251A, or 2252, 2252A, 2252B, or 2260 of chapter 110 of Title 18, or any book,
magazine, periodical, film, videotape, or other matter which contains any such visual

depiction, which was produced, transported, mailed, shipped, or received in violation
3
Case 3:20-cr-00141-TJC-JRK Document 12 Filed 10/29/20. Page 4 of 6 PagelD 68

of chapter 110;

b. Any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such offense; and

Cc. Any property, real or personal, used or intended to be used to

commit or to promote the commission of such offense or any property traceable to

such property.
3. If any of the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence:
b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;
Case 3:20-cr-00141-TJC-JRK Document 12 Filed 10/29/20 Page 5 of 6 PagelD 69

the United States shall be entitled to forfeiture of substitute property pursuant to 21
U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b). .

A TRUE BILL, |

FPOreperson

CHAPA LOPEZ

   

 

 

Assistant United States Attorney
Deputy Chief, Jacksonville Division
FORM OBD-34
10/29/20 Revised

Case 3:20-cr-00141-TJC-JRK Document 12 Filed 10/29/20 Page 6 of 6 PagelD 70

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division
THE UNITED STATES OF AMERICA

VS.

ROBERT ARTHUR GINDER

 

INDICTMENT

Violations: 18 U.S.C. § 2252(a)(4)(B)
18 U.S.C. § 2252(a)(2)

 

A true bill,

J LJP _
Foreperson C

 

 

 

ck

       
  

Filed in open court this

of October,

 

 

Bail $

 

GPO 863 525
